Citation Nr: 1227560	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  06-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a rating in excess of 40 percent for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1973 to January 1976 and September 1990 to June 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) that continued a 40 percent rating for his low back disability.  The Veteran's claims file is now in the jurisdiction of the Los Angeles, California RO.  On his April 2006 VA Form 9 (substantive appeal), he requested a Travel Board hearing; he withdrew such request in December 2008.  In June 2006 he was afforded a hearing before a decision review officer (DRO); a transcript of the hearing is in the claims file.  In December 2010 the Board remanded the case for additional development.


FINDING OF FACT

At no time during the appeal period has the Veteran had unfavorable ankylosis of the thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome (IDS) or separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A July 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed the Veteran of rating and effective date criteria.  A December 2009 supplemental statement of the case readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  Pursuant to the Board's December 2010 remand instructions, the RO arranged for a VA examination in December 2010.  That examination is adequate as the examiner expressed familiarity with the history of the disability, and conducted a thorough examination, noting all findings necessary for a proper adjudication of his claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected low back disability has been diagnosed as degenerative disc disease (DDD) with lumbar spondylosis and may be rated under Code 5237 (for lumbar strain) or Code 5243 (for intervertebral disc syndrome (IVDS)).  Code 5243 provides for rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) (as does Code 5237); or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation. The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the formula for rating IVDS based on incapacitating episodes, a 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

There is conflicting medical evidence that is critical to a determination in this matter.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In an August 2005 letter R.F.B., DC noted that the Veteran had ankylosing spondylitis and that general considerations of the disease (the Veteran's diagnosis) included complete polyarticular ankylosis and prosthesis ankylosis.  It was noted that the Veteran had range of motion of the thoracolumbar spine limited by 50 percent on two prior examinations.   

On September 2005 VA examination the Veteran reported back pain that had progressed in severity over the years with occasional numbness in the legs and flare-ups twice per week.  He worked as a truck driver which required only light lifting and he avoided strenuous activities such as heavy lifting and frequent bending.  On examination the Veteran's gait was normal, he had forward flexion to 29 degrees, extension to 36 degrees, right lateral flexion to 34 degrees, left lateral flexion to 23 degrees, and bilateral rotation to 30 degrees.  Straight leg raising was negative bilaterally without sciatic notch tenderness or paraspinal muscle spasm.  Deep tendon reflexes were equal and reactive without sensory or motor deficits.  The impression was enteropathic arthritis of the thoracolumbar spine (consistent with X-ray).  It was noted that there was an additional 5 degree limitation of motion of the thoracolumbar spine due to pain, weakness, fatigability, and incoorindation on repetitive motion.  The examiner noted that the Veteran's enteropathic arthritis had its onset in military service and that the Veteran's spondylitis was due to Crohn's disease but was likely present in service and that therefore it was his opinion that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.

At the June 2006 DRO hearing the Veteran testified that he took medication to control pain, was employed as a bus driver and had missed two to four days a month due to his back, and that he had occasional numbing in his legs.  

On October 2009 examination (on behalf of VA) the Veteran reported a diagnosis of ankylosing spondylitis with degenerative disc disease (DDD) of the lumbar spine.  He reported that he was able to walk for 100 feet or one minute and had no history of falls.  He reported stiffness, weakness, decreased motion, paresthesia, and numbness without fatigue or spasms.  He denied bowel, bladder, or erectile problems.  He reported pain in the lower back, sacrum, and hips occurring twice per week and lasting for three and a half days; he could function with medication.  During flare-ups the Veteran experienced functional impairment with prolonged sitting, standing, walking, repetitive bending, and heavy lifting.  He reported that his condition had not resulted in any incapacitation.  The Veteran's gait was within normal limits with steady walking.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement, but muscle spasm in the lumbosacral region (without gait disturbance).  The spinal contour was preserved but there was tenderness without guarding.  Muscle tone and musculature were normal with negative bilateral straight leg raising and Lasegue's sign.  There was no atrophy and no ankylosis of the thoracolumbar spine.  Range of motion testing revealed full range of motion, which was reduced on repetitive testing resulting in flexion to 75 degrees, extension to 20 degrees, and bilateral lateral flexion and rotation to 25 degrees (due to pain, fatigue, and lack of endurance).  Neurological examination revealed no sensory deficits to pinprick and light touch and no motor weakness.  Knee and ankle jerk was 2+ bilaterally and no signs of pathologic reflexes.  There were no signs of IVDS with chronic nerve root involvement.  The effect on the Veteran's usual occupation and daily activities was impaired prolonged sitting, standing, walking, repetitive bending, and heavy lifting.        

A January 2010 letter from R.F.B., DC notes that he saw the Veteran for examination and treatment of low back pain and that the Veteran had reported difficulty walking.  Examination of the lumbar spine revealed tenderness and muscle spasms or the erector spinal musculature with pain on percussion over the L4-S1 spinal processes.  Lumbar range of motion was flexion to 40 degrees, extension to 25 degrees, bilateral rotation to 25 degrees, left lateral bending to 15 degrees and right lateral bending to 20 degrees.

On December 2010 VA examination the Veteran reported that he took his retirement at age 62 as he was laid off from his last job and that in the past year the he had constant pain that varied between 1 and 7/on a scale of 10.  He reported that he could walk half a block before looking to sit down and could stand for less than an hour, but was not limited with what load he could carry, he avoided running and hiking.  He reported inconsistent radiating pain to the right leg and there was not acute flare-up or bedrest in the year prior.  On examination the Veteran had a normal gait, easily bent forward when asked to remove his shoes, and had a normal lumbar lordosis.  The Veteran easily went from 0 to 90 degrees three times without stopping due to pain, fatigue, lack of endurance, or incoordination.  Extension was to 30 degrees without pain.  Right and left lateral flexion was painful going down to 15 degrees three times but rotation to the left and right was to 30 degrees without pain or stopping.  There was no lumbosacral percussion pain; deep tendon reflexes were equally active with no thigh atrophy or sensory loss.  The examiner noted that X-rays revealed minimal spondylosis changes.  He noted that the Veteran did not have ankylosis because ankylosis meant a perfectly stiff fused spine and that was not what was found on examination.  [The examiner tried to explain the difference between ankylosis and spondylosis (the Veteran's condition) to him.]  Current neurological examination did not reveal any evidence of nerve root pressure from the back going into the lower extremities based on examination, although the Veteran had given a history of "constant neurological irritation."  The examiner noted that the Veteran retired (according to his report) not due to physical disabilities but because of not being able to find a job and that he would be able to do a job that would minimize heavy lifting, bending, stair climbing, and prolonged standing or sitting (with accommodations for shifting body position).  

As noted above, an October 2005 rating decision continued a 40 percent rating for the low back disability.  The instant claim for increase was received in June 2005.  Accordingly, the Board will look to the criteria that would provide for at least the next higher rating for the period beginning a year prior to receipt of the claim.

The next higher rating under the General Formula requires unfavorable ankylosis of the entire thoracolumbar spine.  The September 2005 VA examiner opined that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  He did not cite any clinical findings on the examination to support his conclusion, there was no explanation of rationale for the opinion, and there was no evidence cited to support the opinion.  Notably, the examiner reported specific ranges of motion found, contradicting his statement that the spine was ankylosed (fixed) in any position.  Therefore, the Board finds the opinion to be of significantly diminished probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In an August 2005 letter R.F.B., DC noted that the Veteran's condition could result in ankylosis as a general proposition of the disease, but he did not state that the Veteran's thoracolumbar spine was in fact already ankylosed.  The October 2009 examiner found no ankylosis of the thoracolumbar spine.  Finally, the   December 2010 VA examiner opined that the Veteran did not have ankylosis because ankylosis meant a perfectly stiff fused spine and that was not what was found on examination.  The Board finds this opinion to be the most probative of record in the matter because the examiner explained the rationale for his finding, citing to the examination findings and noting that the Veteran's disability picture was inconsistent with the clinical presentation of ankylosis.  Accordingly, the preponderance of the evidence is against a finding that there is unfavorable ankylosis of the entire thoracolumbar spine.  Consequently, a rating in excess of 40 percent under the General Formula is not warranted for any period under consideration.  
It is also neither shown nor alleged that at any time during the appeal period the Veteran was placed on bed-rest by a medical provider.  VA examinations are silent for any periods of physician prescribed bed rest during the appeal period or incapacitating episodes requiring such.  The Veteran has not alleged physician prescribe bed rest.  Consequently, a higher rating based on incapacitating episodes is not warranted.  

Additionally, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability.  The Veteran has reported paresthesias and radiation of low back pain into the extremities.  However, examinations have been negative for any neurological manifestations of the low back disability with normal sensory and motor findings of the lower extremities with no suggestion of neurological impairment.  Bowel, bladder, and erectile impairment are neither shown nor alleged.  In that regard, the Board finds the medical evidence of record to be most probative and that the preponderance of the evidence is against a finding of any neurological manifestations of the low back disability.  

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the low back disability not encompassed by the schedular criteria for the 40 percent rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

As the Veteran worked as a bus/truck driver for part of the appeal period, because he took an early retirement because of inability to find employment (rather than inability to work), because there is medical opinion evidence indicating that he is capable of employment (i.e., VA examiners noting that would be capable of employment with accommodations), and because he has not alleged unemployability due to his service-connected low back disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
ORDER

A rating in excess of 40 percent for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


